DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2021 has been entered.

Response to Amendment
In an amendment filed 06/24/2021, claims 1 and 9 have been amended.  Currently, claims 1-14 are pending.

Allowable Subject Matter
Claims 1-14 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 

Independent claim 1 distinctly features:
“a signal controller comprising: a current sensor configured to sense a variation in current of the first low- level voltage output terminal in response to an active level of a sensing control signal; a timing controller configured to output a bias voltage signal based on the sensed current variation, and configured to supply the sensing control signal, which periodically transits to the active level, to the current sensor; a digital-to-analog converter configured to receive the bias voltage signal from the timing controller and to convert the bias voltage signal to an analog bias voltage signal; and an output amplifier configured to convert the analog bias voltage signal to a back bias control voltage, wherein each of the driving stages comprises a plurality of oxide thin film transistors and at least one of the oxide thin film transistors is a four-terminal transistor in which a threshold voltage thereof is controlled by the back bias control voltage”

Independent claim 2 distinctly features: 	
	“a signal controller comprising: a current sensor configured to sense a current variation of the first low- level voltage output terminal and to output a sensing voltage corresponding to the sensed current variation; an analog-to-digital converter configured to convert the sensing voltage to a digital sensing signal; a timing controller configured to output a bias voltage signal in response to the digital sensing signal; a digital-to-analog converter configured to convert the bias voltage signal to an analog bias voltage signal; and an output amplifier configured to convert the analog bias voltage signal to a back bias control voltage, wherein each of the driving stages comprises a plurality of oxide thin film transistors and at least one of the oxide thin film transistors is a four-terminal transistor in which a threshold voltage thereof is controlled by the back bias control voltage”
The closest prior art Cho et al. (US 20090278832 A1) teaches a generic display device comprised of data and gate driver as shown in Figure. 1 and paragraphs 31-36, and Hayakawa (US 20110102409 A1) teaches back body bias adjustment to adjust the threshold voltages of various transistors in the gate driver depending on the current value of input signals as shown in paragraphs 36 and 56-67, and Figure 2.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious wherein a specific circuit structure and driving method to adopted to adjust back bias. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANG LIN/Primary Examiner, Art Unit 2626